Title: To George Washington from Moses Hazen, 24 November 1782
From: Hazen, Moses
To: Washington, George


                  
                     Sir,
                     Pompton, 24th Novr 1782
                  
                  As I am under the disagreeable Necessity of reporting to your Excellency the Situation of the Detachment in the Clove, I beg to refer to Capt. Duncan’s Letter, and mine to him, of this Date; Copies of which are herewith inclosed.  Whatever may be the Virtue of other Soldiers, Experience has taught me to believe, that those in my Regiment require the Presence of their Officers—I was therefore obliged to disapprove of Capt. Duncan’s taking Quarters for himself at such a Distance from the Men, be the Hardships what they may.  I have the Honour to be, Your Excellency’s most obedient And most devoted hume Servt
                  
                     Moses Hazen Brigr Genl
                  
                  
                     P.S.  Capt. Duncan’s Detachment consist of Fifty Men only.  Shall not send the other Fifty until I hear from your Excellency.
                  
                  
                     M.H.
                     
                  
                Enclosure
                                    
                     
                        Sir,
                        Block-House (Sidman’s Clove ) 24th Novr 1782.
                     
                     I arrived here with the Detachment under my Command on the 22nd Inst. and agreeable to your Orders proceed to give some Account of the Block-House & its Vicinity.  The Block House is large & strong 2 Stories high, built in a Square Form, about 36 feet, and surrounded by an Abbatis.  The Chimney affords one large Fire Place below & two very small ones above, the Floor of the upper Story has been almost all destroyed & the Roof of the House is extremely bad, scarcely affording any Kind of Shelter for the Men in a wet Season.  It will require at least 2000 Feet of Board to fit it up for the Reception of 100 Men, as there are not Bunks or any Thing of that Nature provided, and even then as the Chimney is not situated in the Centre, they must be badly off for Fire.  There is one small House, & a little Hut about 50 Yards each from the B. House, these excepted, there are no Houses nearer than Mr Suffrans 2 Miles in the Rear, & Mrs Sidmans nearly one Mile advanced.  Having thus far complyed with your Orders, I must now beg your Attention while I represent the Situation of my Command.  Many of the Men without Coats, Blankets, of Shoes, obliged to provide their own Firewood & not an Axe or Hatchet but as they borrow from the Inhabitants, only four Kettles, and but 19 Cartridges to the whole Command.
                     The Officer whom I relieved and all the Officers who have lately been at this Post, have quartered at Mrs Sidmans and although the Distance is rather too far, I have nevertheless presumed on the same Indulgence, as there is no other Place where I could at all be any Way comfortable.  My Orders only respect the halting suspicious Persons and my own Defence.  I have the Rolls called three Times the Day, & shall visit them by Night.  If you think the Distance too great, there is no Alternative left.  I must repair to the B. House with a single Blanket.  I am Sir Your hume servt
                     
                        J. Duncan
                     
                  
                  
                Enclosure
                                    
                     
                        Sir,
                        Pompton 24th Novr 1782.
                     
                     I have received your Letter of this Day’s Date by the Bearer of this: Copies of that Letter and of this to you, I forward by this Opportunity to his Excellency the Commander in Chief; which you will please to convey by a careful Hand to Head-Quarters.
                     I do not approve of your taking Quarters for yourself at such a Distance from the Men; be the Hardships what they may, the Officers of my Regiment must be with or near their Men.
                     You will please to send me a Return of your Detachment, specifying the Mens Names, the Companies to which they belong, noting the Arms, Accoutrements, Ammunition, Camp Equipage, and Clothing, in order that it may be examined with the Companies Books.  I am, Sir, Your very hume Servt
                     
                        Moses Hazen Brigr Genl
                     
                  
                  
               